Citation Nr: 0724284	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-20 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for actinic keratoses due to sun exposure.

2.  Entitlement to an initial evaluation in excess of 10 
percent for basal cell carcinoma due to sun exposure.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  That decision granted service 
connection for actinic keratoses and basal cell carcinoma and 
assigned separate noncompensable evaluations effective from 
July 24, 2002.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's actinic keratoses have not been shown to be 
productive of a  complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement; eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant; visual or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, ears, cheeks, 
lips; four or five characteristics of disfigurement; more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas are affected required; or, constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12 month 
period.  

3.  The veteran's basal cell carcinoma is manifested by two 
characteristics of disfigurement.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for actinic keratoses have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.118, Diagnostic Codes 7800-7806 (2001-2006).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for an initial 30 percent disability evaluation, 
but not higher, for basal cell carcinoma have been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7818-7800 
(2001-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) apply to all five 
elements of the claim:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, upon receipt of an application 
for a service-connection claim, VA must review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO provided the appellant with notice 
regarding the evidence needed to substantiate his claims for 
service connection for actinic keratoses and basal cell 
carcinoma in September 2002, prior to the initial rating 
decision granting those claims in January 2004.  However, the 
notice sent in September 2002 did not specifically inform the 
veteran that a disability rating and an effective date for 
the award of benefits would be assigned if service connection 
is awarded because, in 2002, judicial interpretation of the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) had not yet made clear that notice applied 
to all five elements of a service connection claim.  
Nevertheless, for the reasons which follow, the Board 
concludes that VA cured any defect in the initial notice on 
these latter two elements before the case was transferred to 
the Board on appeal, and no prejudice to the appellant will 
result in proceeding with the issuance of a final decision.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

Concerning this, the Board notes that, when VA grants service 
connection for a disability, it assigns a disability rating 
for that disability and an effective date for service 
connection and the initial rating in the rating decision 
granting service connection.  VA then sends the veteran a 
copy of the rating decision with a notification letter 
informing him of its decision and his right to appeal.  In 
this case, VA assigned separate noncompensable evaluations 
effective from July 24, 2003, and notified the veteran in the 
rating decision what the specific rating criteria in the VA 
Schedule for Rating Disabilities were for rating skin 
disorders and what evidence in the case was relied on in 
assigned the specific ratings.  See Fenderson, 12 Vet. App. 
at 126.  In addition, VA explained to the veteran that the 
dates assigned for the ratings were based on the date of 
receipt of his claims for service connection.  

Thereafter, the appellant filed a notice of disagreement in 
February 2004.  The RO readjudicated the veteran's claim in a 
June 2004 rating decision and statement of the case (SOC), 
which increased both of the veteran's evaluations to 10 
percent effective from July 24, 2002.  Those documents also 
provided the reasons for the decisions, which included a 
discussion of the evidence on which the decisions were based, 
and again informed the veteran of the specific rating 
criteria in the VA Schedule for Rating Disabilities that are 
used to evaluate skin disorders.  The veteran continued his 
appeal, and in a December 2006 rating decision and 
supplemental statement of the case (SSOC), the RO once again 
readjudicated the veteran claims.  The veteran's evaluation 
for actinic keratoses was increased to 30 percent effective 
from July 24, 2002, but his claim for a higher initial 
evaluation for basal cell carcinoma was denied.  He was 
provided with the rating criteria used to evaluate his claims 
and the reasons for the denial.  A letter was later sent to 
the veteran in March 2006, which informed him that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  In addition, a SSOC was issued in 
February 2007, which denied both of his claims for a higher 
initial evaluation.  Thus, in this case, the Board concludes 
that any defect in the September 2002 notification letter 
with regard to assignment of a disability rating and 
effective date was cured by subsequent notice to the veteran 
and readjudication of his claims in the rating decisions, 
SOC, and SSOCs.  Prickett, 20 Vet. App. at 377-78.  

Moreover, with respect to the content of the notice, the 
January 2004, June 2004, and December 2006 rating decisions; 
the June 2004 SOC; and, the December 2006 and February 2007 
SSOCs notified the veteran of the reasons for the denial of 
his request for an increased rating and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  As noted above, the SOC and SSOCs provided the 
veteran with the specific schedular criteria used to evaluate 
his service-connected actinic keratoses and basal cell 
carcinoma, namely Diagnostic Codes 7800 to 7806 and 7818.  
The March 2006 letter also explained how disability ratings 
are determined.
In addition, the RO notified the veteran in the November 2002 
notice letter about the information and evidence that VA 
would seek to provide.  In particular, the letter indicated 
that the RO would obtain evidence kept by VA and any other 
federal government or agency.  It was also noted that VA 
would request private medical records as well as statements 
from persons who have knowledge of his conditions, if he 
provided release forms and the proper information.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2002 letter notified the veteran that he must 
identify all evidence of any post-service treatment as well 
as a description of the symptoms and the level of severity.  
He was also asked to provide the names and addresses of any 
individuals who may have knowledge of his disorders.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  In addition to 
being notified in the rating decisions, SOC, SSOCs, and the 
March 2006 letter of the rating criteria and informed of how 
the effective dates for the ratings was determined, the 
veteran also was given ample opportunity to provide 
additional evidence or argument.  The veteran and his 
representative have not disagreed with the assigned effective 
date for the ratings, but only with the rating percentage 
assigned.  As noted above, because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all the requirements is harmless error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  He was also afforded VA examinations in 
October 2003, May 2006, and October 2006.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.  Thus, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision in this case 
as a defect, if any, in providing notice and assistance to 
the veteran was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  Mayfield 
v. Nicholson, 19 Vet. App. 103, 115 (2005).   


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The Board notes that during the pendency of this appeal, VA 
issued new regulations for rating skin disabilities under 38 
C.F.R. § 4.118, which became effective August 30, 2002.  
However, the Board notes that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to August 
30, 2002, neither the RO nor the Board could apply the 
revised rating schedule.

The veteran was notified of these regulation changes in the 
SOC and SSOCs.  Thus, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard, 4 Vet. App. 
at 393-94.


I.  Actinic Keratoses

The veteran is currently assigned a 30 percent disability 
evaluation for his actinic keratoses pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7806.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen. 38 C.F.R. § 4.27 (2006).  The hyphenated 
diagnostic code in this case indicates that the disfigurement 
of the head, face, or neck under Diagnostic Code 7800 is the 
service-connected disorder and that the dermatitis or eczema 
under Diagnostic Code 7806 is a residual condition.  Rating 
by analogy is appropriate where an unlisted condition is 
encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available.  38 C.F.R. § 4.20.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial evaluation in excess of 
30 percent for his actinic keratoses.  Prior to August 30, 
2002, Diagnostic Code 7800 provided that a 30 percent 
disability evaluation was assigned for severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 50 percent evaluation was 
warranted for a complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement. 

Under the old version of Diagnostic Code 7806, a 30 percent 
evaluation was assigned when there was eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.

In this case, there is no medical evidence dated between July 
24, 2002, and August 30, 2002, that pertains to the veteran's 
actinic keratoses.  As such, the veteran has not been shown 
to have met the criteria for a higher initial evaluation 
under the old version of Diagnostic Codes 7800 and 7806.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes in effect prior to August 30, 2002.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

Specifically, the Board has considered the application of the 
versions of Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 
that were in effect prior to August 30, 2002.  The criteria 
for those disabilities is set forth at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, and 7805 (2002).  
However, the Board has reviewed the pertinent medical 
evidence as contained in the veteran's claims file, and 
concludes that the old criteria for a rating in excess of 10 
percent for basal cell carcinoma are simply not met.  The 
Board notes that the old versions of Diagnostic Codes 7801 
and 7802 pertain to evaluating third degree burn scars and 
second degree burn scars.  However, the veteran in this case 
does not have such scars, and therefore, these diagnostic 
codes are not applicable to the claim.  The Board also notes 
that a 10 percent disability evaluation represented the 
maximum schedular evaluation available under Diagnostic Code 
7803 and 7804.  In addition, Diagnostic Code 7805 provided 
that other scars could be evaluated on the limitation of 
function of the affected part.  However, in this case, there 
is no medical evidence showing that the veteran's actinic 
keratoses have limited his function.  In fact, as discussed 
above, there is no medical evidence pertaining to the 
veteran's actinic keratoses dated between July 24, 2002, and 
August 30, 2002.  Therefore, the Board finds that the veteran 
is not entitled to a higher initial evaluation under the old 
versions of Diagnostic Codes 7801, 7802, 7802, 7803, 7804, 
and 7805.

As of August 30, 2002, Diagnostic Code 7800 provided that a 
30 percent disability evaluation is for assignment when there 
is visual or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or, with two or three characteristics of 
disfigurement.  A 50 percent disability evaluation is 
warranted when there is visual or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or, with 
four or five characteristics of disfigurement.  

The eight characteristics of disfigurement for the purposes 
of evaluation under the revised version of 38 C.F.R.§ 4.118, 
are: scar that is 5 or more inches (13 or more cm.) in 
length; a scar that is at least one-quarter (0.6 cm.) wide at 
widest part; surface contour of scar is elevated or depressed 
on palpation; scar is adherent to underlying tissue; skin 
that is hypo- or hyper-pigmented in an area exceeding six 
square inches (36 sq. cm.); skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). See 38 C.F.R. § 
4.118, Diagnostic Code 7800, Note (1) (2006).

Under the revised version of Diagnostic Code 7806, a 30 
percent evaluation is warranted when 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.  A 40 percent disability evaluation is 
contemplated when more than 40 percent of the entire body or 
more than 40 percent of the exposed areas are affected; or, 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12 month period.  Diagnostic Code 7806 also 
provides that a disability may also be rated as disfigurement 
of the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.

In this case, the veteran has not been shown to have such 
impairment on or after August 30, 2002.  In this regard, the 
medical evidence of record does not show the veteran to have 
visual or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features, ears, 
cheeks, lips.  Nor does he have four or five characteristics 
of disfigurement.  In fact, the October 2003 VA examination 
found the veteran to have only a few scattered, tiny, pink to 
red actinic keratoses over the bilateral facial and forehead 
areas.  He did have several actinic keratoses of the forehead 
that were biopsied in February 2005 and excised in April 
2005.  However, a follow-up appointment in October 2005 did 
not reveal any new lesions.  The May 2006 VA examination did 
find the veteran to have three residual scars due to these 
actinic keratoses.  In particular, he had a 1 centimeter by 5 
centimeter hypopigmented scar on his left forehead; a .5 
centimeter by .5 centimeter scar on his left forehead; and a 
scar in his left tip of the nose measuring .5 centimeter by 
.5 centimeter that was barely visible and was flat, slightly 
pigmented, and similar in texture to the surrounding skin.  
The examiner indicated that these three scars were not 
tender, retracted, or adherent.  The October 2006 VA examiner 
stated that the veteran had moderate sun-damaged skin 
covering his forearms, hands, back, chest, face, ears, and 
head.  There were multiple actinic keratoses in that 
distribution, including six obvious lesions that were frozen 
on both cheeks as well as the tip of his left ear and his 
neck.   Based on the foregoing, the veteran has not been 
shown to have met the criteria under the revised version of 
Diagnostic Code 7800.

In addition, the medical evidence does not show that more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas are affected.  In fact, the October 2006 VA 
examiner stated that the veteran's skin condition affected 15 
percent of unexposed skin, 10 percent of exposed skin, and 25 
percent of the total body surface.  Nor has the veteran 
required constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12 month period.  Indeed, the May 2006 VA examiner 
specifically indicated that the veteran had not had any 
treatment other than excision and liquid nitrogen.  As such, 
the veteran has not been shown to have met the criteria for a 
higher initial evaluation the revised version of Diagnostic 
Code 7806.

While the Board has considered whether a higher initial 
evaluation would be in order under other relevant diagnostic 
codes effective from August 30, 2002, the Board finds that 
the criteria for a rating in excess of 10 percent for his 
basal cell carcinoma are simply not met.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 
(2006).  In this regard, the Board notes that a 10 percent 
disability evaluation represents the maximum schedular 
evaluation under Diagnostic Codes 7802, 7803, and 7804.  
Moreover, the revised version of Diagnostic Code 7801 governs 
the evaluation of scars, other than head, face, or neck, that 
are deep or that cause limited motion may be rated as 
follows.  However, the medical evidence does not show the 
veteran to have scar that is deep or causes limited motion 
for an area or areas exceeding 12 square inches (77 square 
centimeters).  In addition, the revised version of Diagnostic 
Code 7805 provides that other scars should be evaluated on 
limitation on of motion of the affected part.  However, there 
is no medical evidence of record showing that the veteran has 
limitation of function due to his service-connected actinic 
keratoses.  Therefore, the Board finds that the veteran is 
not entitled to a higher initial evaluation under the revised 
versions of Diagnostic Codes 7801, 7802, 7803, 7804and 7805.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
evaluation for actinic keratoses.  


II.  Basal Cell Carcinoma

The veteran is currently assigned a 10 percent disability 
evaluation for his basal cell carcinoma pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Codes 7818-7800.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen. 38 C.F.R. § 4.27 (2006).  The hyphenated 
diagnostic code in this case indicates that the malignant 
skin neoplasms under Diagnostic Code 7818 is the service-
connected disorder and that the disfigurement of the head, 
face, or neck under Diagnostic Code 7800 is a residual 
condition.  Rating by analogy is appropriate where an 
unlisted condition is encountered, and a closely related 
condition which approximates the anatomical localization, 
symptomatology and functional impairment is available.  38 
C.F.R. § 4.20.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a higher initial evaluation for his 
basal cell carcinoma.  Prior to August 30, 2002, Diagnostic 
Code 7818 provided that malignant new skin growths were to be 
rated as scars, disfigurement, etc., on the extent of 
constitutional symptoms, physical impairment.  Under the old 
version of Diagnostic Code 7800, a 10 percent disability 
evaluation was contemplated for moderate disfigurement, and a 
30 percent disability evaluation was warranted for severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles. 

In this case, there is no medical evidence dated between July 
24, 2002, and August 30, 2002, that pertains to the veteran's 
basal cell carcinoma.  As such, the veteran has not been 
shown to have met the criteria for a higher initial 
evaluation under the old version of Diagnostic Codes 7800 and 
7818.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes in 
effect prior to August 30, 2002.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

Specifically, the Board has considered the application of the 
versions of Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 
that were in effect prior to August 30, 2002.  The criteria 
for those disabilities is set forth at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, and 7805 (2002).  
However, the Board has reviewed the pertinent medical 
evidence as contained in the veteran's claims file, and 
concludes that the old criteria for a rating in excess of 10 
percent for basal cell carcinoma are simply not met.  As 
previously noted, the old versions of Diagnostic Codes 7801 
and 7802 pertain to evaluating third degree burn scars and 
second degree burn scar.  However, the veteran in this case 
does not have such scars, and therefore, these diagnostic 
codes are not applicable to the claim.  The Board also notes 
that a 10 percent disability evaluation represented the 
maximum schedular evaluation available under Diagnostic Codes 
7803 and 7804.  In addition, Diagnostic Code 7805 provided 
that other scars could be evaluated on the limitation of 
function of the affected part.  However, in this case, there 
is no medical evidence showing that the veteran's basal cell 
carcinoma has limited his functioning.  In fact, as 
previously discussed, there is no medical evidence of record 
dated from July 24, 2002, to August 30, 2002, that pertains 
to the veteran's basal cell carcinoma.  Therefore, the Board 
finds that the veteran is not entitled to an initial 
evaluation under the old versions of Diagnostic Codes 7801, 
7802, 7802, 7803, 7804, and 7805.

Nevertheless, as of August 30, 2002, Diagnostic Code 7818 
provides that malignant skin neoplasms should be evaluated as 
disfigurement of the head, face, or neck (DC 7800), scars, 
(DCs 7801, 7802,  7803, 7804, or 7805), or impairment of 
function.  Under the revised version of Diagnostic Code 7800, 
a 10 percent disability evaluation is contemplated for 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  A 30 percent disability 
evaluation is warranted when there is visual or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or, with 
two or three characteristics of disfigurement.  A 50 percent 
disability evaluation is warranted when there is visual or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips; or, with four or five characteristics of disfigurement.  

In this case, the medical evidence of record does show the 
veteran to have such impairment.  In this regard, the October 
2003 VA examiner noted that the veteran had had basal cell 
carcinoma located on the distal end of the nose anteriorly, 
which ws excised in 1996.  There was no clinical indication 
that it had recurred.  On physical examination, the veteran 
was found to have a healed, whitish, slightly depressed 
scarred area where the basal cell was excised.  In February 
2005, he had another lesion excised from his nose, which was 
also found to be basal cell carcinoma.  A follow-up 
appointment in October 2005 also did not reveal any new 
lesions.  The May 2006 VA examiner specifically noted that 
the veteran had not had any other treatment, and a physical 
examination did not find any current basal cell carcinomas on 
the veteran's face, back, or arms.  Nevertheless, the 
examiner did indicate that the veteran had an irregular scar 
on his mid nose that measured 1.5 centimeters by 1.5 
centimeters with areas of 1 millimeter of depression.  It was 
slightly irregular in texture as compared to surrounding 
skin, but the scar was not tender, retracted, or adherent.  
The October 2006 VA examiner stated that the basal cell 
carcinoma on the bridge of his nose was well healed and 
nontender without any sign of recurrence.  However, there was 
a scar that measured six centimeters in length and was 
slightly depressed compared to the surrounding tissue.  Given 
the finding by the May 2006 examiner of an irregular scar on 
the mid nose that measured 1.5 centimeters by 1.5 centimeters 
with areas of 1 millimeter of depression and the finding of 
the October 2006 examiner of a scar of the nose that was 
slightly depressed, the medical evidence does indicate that 
the veteran has a scar that is at least one-quarter inch (0.6 
cm.) wide at widest part as well as a scar that is slightly 
depressed on palpation, and therefore, there are two 
characteristics of disfigurement.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1) (2006).  Although the October 
2006 examiner did not render a finding as to the width of the 
scar, the Board will resolve all doubt in favor of the 
veteran in finding that the medical evidence of record shows 
him to have two characteristics of disfigurement.  Therefore, 
he has met the criteria for a 30 percent disability 
evaluation under the revised version of Diagnostic Code 7800.

The Board has also considered whether an evaluation in excess 
of 30 percent for basal cell carcinoma is warranted.  
However, the medical evidence of record does not show the 
veteran to have visual or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features; or, four or five characteristics of 
disfigurement.  In addition, the Board finds that the 
criteria for a rating in excess of 10 percent for his basal 
cell carcinoma under Diagnostic Code 7801, 7802, 7903, 7804, 
and 7805 are simply not met.  In this regard, the Board notes 
that a 10 percent disability evaluation represents the 
maximum schedular evaluation under Diagnostic Codes 7802, 
7803, and 7804.  Moreover, the revised version of Diagnostic 
Code 7801 governs the evaluation of scars, other than head, 
face, or neck, that are deep or that cause limited motion may 
be rated as follows.  However, the medical evidence does not 
show the veteran to have a scar that is deep or causes 
limited motion for an area or areas exceeding 12 square 
inches (77 square centimeters).  In addition, the revised 
version of Diagnostic Code 7805 provides that other scars 
should be evaluated on limitation of motion of the affected 
part.  However, there is no medical evidence of record 
showing that the veteran has limitation of function of the 
back due to his service-connected basal cell carcinoma.  
Accordingly, the Board concludes that an evaluation in excess 
of 30 percent for basal cell carcinoma is not warranted.  


III.  Conclusion 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected actinic 
keratoses and basal cell carcinoma have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disabilities.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
actinic keratoses and basal cell carcinoma under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).





ORDER

An initial evaluation in excess of 30 percent for actinic 
keratoses due to sun exposure is denied

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for basal cell carcinoma 
due to sun exposure is granted.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


